03/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0123


                                        DA 20-0123


STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                            ORDER

 JASON HARRISON,                                MAR 1 0 2020
                                             Bowen Greenvvood
              Defendant and Appellant.     Clerk of Supreme Court
                                              State of Montana




       Brent Flowers, counsel of record for Defendant and Appellant Jason Harrison, has
petitioned for an out-of-time appeal from the Order on Motion to Withdraw Guilty Plea
filed on December 18,2019,by the Fifth Judicial District Court, Jefferson County,in Cause
No. DC-2018-03. The Attorney General's Office does not oppose this petition.
       Harrison, represented by the Beebe & Flowers law firm, moved to withdraw his
guilty plea the District Court, which denied Harrison's motion. In Flowers's affidavit in
support ofHarrison's petition for an out-of-time appeal ofthat denial, Flowers asserts that
the Jefferson County Clerk of Court sent a copy of the District Court's order to both
Flowers and attorney Greg Beebe at the firm. However,Flowers was not actively involved
in the case and he anticipated Beebe would pursue the matter. Shortly thereafter, Beebe
suffered from a serious health problem and reduced his work hours. In reviewing Beebe's
cases, Flowers discovered that no notice of appeal was filed in Harrison's case.
       Since his appeal is untimely under M. R. App. P. 4(5), Harrison moves this Court
for leave to pursue an out-of-time appeal. We grant out-of-time appeals under M. R.
App. P. 4(6) when an appellant establishes the existence of"extraordinary circumstances
amounting to a gross miscarriage ofjustice." Flowers argues that such would occur here
if Harrison were denied his right to appeal based on counsel's failure to timely file a notice
of appeal. We agree.
      Therefore,
      IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
      IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this Order within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
      The Clerk is directed to provide copies ofthis Order to all counsel of record.
      DATED this )t;.123'day of March, 2020.



                                                              Chief Justice




                                                                      iC
                                                                Justices